Name: Commission Regulation (EEC) No 2658/91 of 5 September 1991 amending Regulation (EEC) No 2648/91 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/ 18 Official Journal of the European Gommunities 6 . 9 . 91 COMMISSION REGULATION (EEC) No 2658/91 of 5 September 1991 amending Regulation (EEC) No 2648/91 altering the export refunds on white sugar and raw sugar exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EEC) No 2554/91 (  '), as last amended by Regulation (EEC) No 2648/91 (4); Whereas a check has shown that an error was made in the Annex to that Regulation, whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2648/91 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 5 September 1991 . This Regulation, shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 54, 28 . 2. 1991 , p. 22. (') OJ No L 240, 29. 8 . 1991 , p. 5. (4) OJ No L 247, 5 . 9 . 1991 , p. 30 . 6. 9 . 91 Official Journal of the European Communities No L 249/ 19 ANNEX amending Regulation (EEC) No 2648/91 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU) Product code Amount of refund per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 1701 11 90 100 33,62 (') 1701 11 90 910 33,83 (') 1701 11 90 950 0 1701 12 90 100 33,62 (  ) 1701 12 90 910 33,83 (') 1701 12 90 950 (2) 1701 91 00 000 0,3655 1701 99 10 100 36,55 1701 99 10 910 36,78 1701 99 10 950 34,28 1701 99 90 100 0,3655 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (-) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14).